State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    518238
________________________________

In the Matter of the Claim of
   MICHELLE M. PASTORE,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Michelle M. Pastore, East Aurora, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 20, 2013, which, among other things, charged
claimant with a recoverable overpayment of emergency unemployment
compensation benefits.

      Claimant resigned from her position as a medical case
manager in 2010 and obtained unemployment insurance benefits upon
her representation that she had lost her job due to lack of work.
The Unemployment Insurance Appeal Board determined in 2011 that
she had voluntarily separated from employment without good cause
and made willful misrepresentations in that regard, resulting in
her disqualification from receiving benefits. Claimant was then
charged with a recoverable overpayment of $10,125 in federally-
funded emergency unemployment compensation benefits (see Pub L No
110–252, tit IV, § 4001 [b] [1], 122 US Stat 2323; Matter of
Umpierre [Commissioner of Labor], 80 AD3d 1123, 1123 [2011]).
The Board rejected claimant's application for a waiver of
                              -2-                  518238

repayment, and she appeals from that decision.

      We affirm. Because claimant failed to appeal from the
decision disqualifying her from receiving unemployment insurance
benefits, we cannot consider her arguments with regard thereto
(see Matter of Molden [Commissioner of Labor], 284 AD2d 776, 776
[2001]; Matter of Fontaine [Commissioner of Labor], 283 AD2d 825,
826 [2001]). Substantial evidence supports the decision of the
Board that is before us, namely, that claimant misrepresented the
circumstances of her separation from employment in order to
obtain emergency unemployment compensation benefits and "that a
waiver of repayment was not called for as a matter of equity or
good conscience" (Matter of Silver [Commissioner of Labor], 84
AD3d 1634, 1635 [2011]; see Matter of Babcock [Commissioner of
Labor], 106 AD3d 1316, 1316 [2013]).

      Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court